Exhibit 10.1

CAPITAL GRANT

This GRANT DISBURSEMENT AGREEMENT (“Agreement”) includes all exhibits and
attachments hereto and is made on the terms and by the parties listed below and
relates to the Project described below:

 

NEW YORK STATE     633 Third Avenue URBAN DEVELOPMENT     New York, New York
10017 CORPORATION d/b/a     Contact: Edwin Lee EMPIRE STATE DEVELOPMENT    
Phone:  (212) 803-3618 CORPORATION (“ESDC”):     Fax:       (212) 803-3925    
E-mail: elee@empire.state.ny.us THE GRANTEE (or “Grantee”):     Advanced Micro
Devices, Inc.     5204 E. Ben White Blvd.     MS 612     Austin, Texas 78741    
Contact: Daryl Ostrander, Senior Vice President, Logic Technology and
Manufacturing, Product/Technology     Phone:  (512) 602-4303     Fax:
      (512) 602-0460     E-mail: daryl.ostrander@amd.com     Federal Taxpayer
ID#: 94-1692300 PROJECT NAME:     Advanced Micro Devices Capital PROJECT
LOCATION:    

Luther Forest Technology Campus

Towns of Malta and Stillwater

PROJECT NUMBERS:     U223 GRANT AMOUNT:     $650,000,000 FUNDING SOURCE:    
Special Legislative Appropriation ESDC APPROVAL DATE:     October 26, 2006 PACB
APPROVAL DATE:     December 20, 2006 EXPIRATION DATE:     December 31, 2022



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. The Project

The Grantee shall, subject to the terms and conditions contained in this
Agreement:

 

  (a) complete the Project as set forth in the ESDC General Project Plan
attached hereto as Exhibit A.

 

  (b) comply with the design and construction requirements attached hereto as
Exhibit B.

2. Employment Goals & Reporting

 

  (a) The Grantee currently employs no employees at the Project Location and
agrees that it shall (i) achieve the employment goals as set forth in Exhibit C
by retaining existing or hiring Full-time Employees to obtain the Grant set
forth herein or (ii) repay a portion of the Grant as set forth in Exhibit C.

 

  (b) For purposes of this Agreement, a Full-time Employee shall mean (i) a
full-time, regular, private-sector employee, consistent with the requirements of
the Empire Zone Program, who is hired to work for the Project Location for a
minimum of thirty-five hours per week for not less than four consecutive weeks
and who is entitled to receive the usual and customary fringe benefits extended
by Grantee (or its subsidiary) to other employees with comparable rank and
duties; or (ii) two part-time, regular, private-sector employees, who have
worked at the Project Location for a combined minimum of thirty-five hours per
week for not less than four consecutive weeks and who are entitled to receive
the usual and customary fringe benefits (if any) extended by Grantee (or its
subsidiary) to other part-time employees with comparable rank and duties.

 

  (c) Grantee, beginning with the first year following the year in which grant
funds are first disbursed to Grantee, shall submit, by February 1 of each year
during the term of this Agreement, the Employment Reporting Form attached hereto
as Exhibit H, indicating the average number of Grantee’s Full-time Employees for
the 12 month period ending as of December 31 of the prior year. Full-time
Employee Count, for each calendar year during the term of this Agreement, shall
mean the greater of (i) the average number of Full-time Employees for the prior
calendar year, computed by adding the number of Full-time Employees as of the
Grantee’s last payroll date in the months of March, June, September and December
and dividing that sum by 4, or (ii) the number of Full-time Employees as of the
Grantee’s last payroll date in December of such year.

 

2



--------------------------------------------------------------------------------

3. Conditions Precedent

A. Infrastructure Improvements

(a) ESDC or the Luther Forest Technology Development Corporation shall
coordinate, expedite and enable the various applicable entities to facilitate
the implementation of the infrastructure improvements necessary to fully support
the “construction start,” “ready for occupancy” and “start of production”
project milestones set forth in Exhibit M. All costs associated with such
infrastructure improvements shall be the responsibility of the various
applicable entities other than the Grantee including, but not limited to
federal, state and local governments.

(b) ESDC or the Luther Forest Technology Development Corporation shall provide,
or cause to be provided, to the Grantee documentation on the temporary and
permanent infrastructure improvements outlining both the financial and project
plans for the implementation of such, necessary for the Grantee to meet the
terms of this Grant Disbursement Agreement.

(c) Notwithstanding the foregoing although ESDC will endeavor to accomplish the
tasks set forth in this section A, such endeavor is not a covenant and any
failure by ESDC related to such endeavor shall not be actionable as a default
under this Agreement or constitute a breach of any obligation to Grantee. AMD
shall be a third party beneficiary of any agreement or memorandum of
understanding relating to the construction and funding of the infrastructure
improvements.

B. Condition Precedent to Grantee Notification to ESDC to issue Bonds or
otherwise fund the Project within ninety (90) days. ESDC shall not issue bonds
or otherwise fund the Project until it receives a notice from Grantee requesting
available funds within ninety (90) days (the “Notification”).

C. Conditions Precedent to ESDC’s Obligation to issue Bonds. If the Notification
is not received by July 31, 2009 this Agreement shall be deemed terminated
without penalty. Upon receipt of the Notification ESDC shall issue bonds or
otherwise obtain funds necessary to permit the funding of the Project within
ninety (90) days of the date of the Notification.

D. Conditions Precedent to Grantee’s Obligation to Commence Incurring Eligible
Expenses and the Parties Becoming Fully Obligated under this Agreement. Only
after Notification and once ESDC has sufficient funds to finance the
commencement of the Project from dedicated bond proceeds, or otherwise, shall
obligations under this Agreement be in full force and effect including Grantee’s
obligation to commence and expend funds to undertake the Project within seven
months of the date the Notification was received. If Grantee breaches this
obligation, such action shall be deemed a breach of a covenant entitling ESDC to
seek reimbursement of actual costs including recouping all ESDC bond issuance
fees, such costs not to exceed two percent (2%) of the par amount plus any
premium of the issued bonds.

 

3



--------------------------------------------------------------------------------

E. Conditions Precedent to Disbursement of the Grant. No grant funds shall be
disbursed unless the Grantee is in compliance with the terms and conditions of
this Agreement, including, but not limited to, Exhibit E (Disbursement Terms),
and the following conditions have been satisfied.

 

  (a) If the Grant Amount exceeds $100,000, or if, as described in Exhibit A, it
is expected that there will be additional grants that in the aggregate exceed
$100,000, ESDC has received an opinion of Grantee’s counsel, in substantially
the form appended to this Agreement as Exhibit D.

 

  (b) ESDC has received reimbursement for an application fee and hearing
expenses set forth in Exhibit E.

 

  (c) There has been no material adverse change in the financial condition of
the Grantee since the date of submission of its application to ESDC.

4. Disbursement and Recapture Terms

Subject to the terms and conditions contained in this Agreement, ESDC shall
disburse the Grant to the Grantee as follows:

 

  (a) ESDC shall reimburse the Grantee for Project expenditures for Eligible
Costs incurred by the Grantee as set forth in Exhibit E to this Agreement.

 

  (b) In no event will ESDC make any payment which would cause ESDC’s aggregate
disbursements to exceed the Grant Amount.

 

  (c) The Grant, or a portion thereof, may be subject to recapture by ESDC as
provided in Exhibit C.

5. Non Discrimination and Affirmative Action

It is the policy of the State of New York and ESDC, to comply with all federal,
State and local laws, policies, orders, rules and regulations which prohibit
unlawful discrimination because of race, creed, color, national origin, sex,
sexual orientation, age, disability or marital status, and ensure that Minority
and Women-owned Business Enterprises (M/WBDs), Minority Group Members and women
share in the economic opportunities generated by ESDC’s participation in
projects or initiatives, and/or the use of ESDC funds. The Grantee will comply
with the Non-Discrimination and Affirmative Action policies set forth in Exhibit
G to this Agreement.

6. No Liability

(a) To the extent permitted by law, Grantee hereby indemnifies and saves
harmless, ESDC, UDC and their respective agents, officials, officers, employees
and directors (herein collectively called the “Indemnitees”) from and against
any and all liability, suits, obligations, fines, loss, damages, penalties,
claims, costs, charges, interest, judgments and liens arising out of, and any
and all costs and expenses (including, but not limited to, reasonable attorney’s
fees and disbursements and compensatory, consequential and/or proximate damages)
arising out of, or incurred in connection with, and all claims, demands, suits,
actions or proceedings which may be made or brought by a third party against any
of

 

4



--------------------------------------------------------------------------------

the Indemnitees for or in relation to any injuries, including death at any time
resulting there from, sustained by any person or persons, or on account of
damage to or loss of tangible property, through theft or otherwise, except when
and to the extent due to the negligence, willful misconduct of, or breach of
applicable laws by, the Indemnitees, to the extent the same arises out of or in
consequence of:

(i) construction of the Improvements or any other work or thing done in, on or
about the Premises or any part thereof;

(ii) any use, non-use, possession, occupation, alteration, repair, condition,
operation, maintenance or management of the Premises or any part hereof or of
any street, alley, sidewalk, curb, vault, passageway or space comprising a part
thereof or adjacent thereto relating to the Project;

(iii) any negligence on the part of Grantee, the Architect, the Construction
Manager, any contractor or any subcontractor employed in connection with the
Improvements or any of its or their respective agents, contractors, servants,
employees, licenses or invitees; and

(iv) any accident, injury (including death) or damage to any person or property
occurring in, on or about the Premises or any part thereof or in, on or about
any street, alley, sidewalk, curb, vault, passageway or space adjacent thereto
relating to the Project.

(v) any failure on the part of Grantee to keep, observe and perform any of the
terms, covenants, agreements, provisions, conditions or limitations contained in
this Agreement, or other contracts and agreements affecting the Premises or
relating to the Improvements, on Grantee’s part to be kept, observed or
performed.

ESDC shall not in any event whatsoever be liable for any injury or damage to any
property or to any person happening on, in or about the Premises or its
appurtenances, or for any injury or damage to the Premises or to any property
belonging to Grantee or any other person which may arise from any cause
whatsoever, other than by reason of its negligence, willful misconduct or breach
of applicable laws.

(b) If any claim, action or proceeding is made on or brought against any of the
Indemnitees by reason of any event to which reference is made in Section (a) of
this Section 6, then upon demand by ESDC and subject to the provisions of
subsection 6(e) below Grantee, at its sole cost and expense, shall resist or
defend such claim, action or proceeding in ESDC’s name, if necessary, by the
attorneys for Grantee’s insurance carrier (if such claim, action or proceeding
is covered by insurance) or otherwise by such attorneys as Grantee shall select
subject to the approval of ESDC, which approval shall not be withheld or delayed
unreasonably.

(c) To the extent permitted by law, Grantee hereby indemnifies and saves
harmless the State of New York (“State”) and its respective agents, officials,
officers, employees and directors (herein collectively called the “Indemnitees”
for the purposes of this paragraph (c)) from and against any and all liability,
suits, obligations, fines, loss, damages, penalties, claims, costs, charges,
interest, judgments and liens arising out of, and any and all

 

5



--------------------------------------------------------------------------------

costs and expenses (including, but not limited to, reasonable attorneys’ fees
and disbursements) arising out of, or incurred in connection with, any and all
claims, demands, suits, actions or proceedings brought by a third party against
any of the Indemnitees for or in relation to any injuries, including death at
any time resulting therefrom, sustained by any person or persons, or on account
of damage to or loss of tangible property, through theft or otherwise, except
when and to the extent due to the negligence , willful misconduct or breach of
applicable laws of the Indemnitees, to the extent the same arises out of or in
consequence of:

(i) construction of the Improvements or any other work or thing done in, on or
about the Premises or any part thereof in furtherance of the construction of the
Improvements;

(ii) any negligence in the design, management or construction of the
Improvements on the part of Grantee, the Architect, the Construction Manager,
any contractor or any subcontractor employed in connection with the Improvements
or any of its or their respective agents, contractors, servants, employees,
licenses or invitees;

(iii) any accident, injury (including death) or damage to any person or property
occurring in, on or about the Premises or any part thereof or in, on or about
any street, alley, sidewalk, curb, vault, passageway or space adjacent thereto
resulting from or arising out of the construction of the Improvements; and

(d) If any claim, action or proceeding is made on or brought against any of the
Indemnitees for which Grantee is obligated to indemnify such Indemnity under
Section (c) of this Section 6, then upon demand by ESDC or the State and subject
to the provisions of subsection 6(e) below, Grantee, at its sole cost and
expense, shall resist or defend such claim, action or proceeding in ESDC’s or
the State’s name, if necessary, by the attorneys for Grantee’s insurance carrier
(if such claim, action or proceeding is covered by insurance) or otherwise by
such attorneys as Grantee shall select subject to the approval of ESDC or the
State, which approval shall not be withheld or delayed unreasonably.

(e) If any claim, action or proceeding is filed for which indemnity is required
hereunder, the indemnifying party’s obligations shall be contingent upon the
following: i) the party requesting indemnification providing prompt written
notice of the claim to the indemnifying party; ii) the party requesting
indemnification granting the indemnifying party control over the defense and/or
settlement of the claim (provided that the indemnifying party shall provide to
the indemnified party notice and reasonable approval of the terms of any
settlement); and iii) the party requesting indemnification shall reasonably
cooperate, at the indemnifying party’s expense, in the defense of the claim.

7. A. Representations and Warranties of the Grantee

The Grantee represents and warrants that:

(a) It is a for-profit corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and the laws of each other
jurisdiction in which such qualification is required except ministerial
non-compliance that would not have a

 

6



--------------------------------------------------------------------------------

material adverse effect on Grantee’s ability to conduct its operations in such
other jurisdiction and shall maintain its corporate existence in good standing
in each such jurisdiction; it has full power and authority to consummate the
transactions contemplated hereby; it is and will be the owner of the
Improvements in its own right, and no party other than the Grantee or the
Saratoga Industrial Development Agency has or will have any beneficial or
equitable right, title or interest in the Premises other than Permitted
Encumbrances.

(b) The General Project Plan set forth in Exhibit A, accurately describes the
Grantee’s plans and purposes for the development, use and financing of the
Project and Project Improvements, and the Grantee warrants that the future
development, use and financing of the Project and Improvements shall comply with
the General Project Plan as the same may be amended, subject to approval of
ESDC.

(c) As of the date of this Agreement, there is no action, suit or other
proceedings pending or, to the knowledge of Grantee, threatened against Grantee
or any of its property before any court or by or before any Governmental
Authority ( the “Action”) which has been identified in any audit opinion
prepared by Grantee’s public auditor. In the event an Action has been
identified, Grantee shall disclose same to ESDC and provide any reasonably
related documentation related to the Action. ESDC shall determine whether the
Action, if adversely determined, would have a material and adverse effect on the
financial condition or operation of Grantee that would materially adversely
affect Grantee’s ability to enter into and/or to perform any of its material
obligations under this Agreement. ESDC shall also determine whether to waive
compliance with this covenant with respect to the Action as of the date of this
Agreement and in conjunction with any Request for Disbursement.

(d) The consummation of the transactions contemplated hereby and performance of
this Agreement (i) will not result in any breach of, or constitute a default
under, any indenture, mortgage, deed of trust, lease, bank loan or credit
agreement, or any other agreement, corporate charter, by-laws or other
instrument to which Grantee is a party or by which it may be bound or affected,
and (ii) will not result in or require the creation or imposition of any
mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature upon or with respect to any of the properties now
owned or hereafter acquired by Grantee; provided however, nothing contained in
this Agreement shall prohibit any mortgage, security interest, or other charge
or encumbrance upon or with respect to Grantee’s interest in the Premises or the
Improvements and further provided that Grantee notify ESDC ten (10) business
days in advance of the imposition of such encumbrance and that such encumbrance
does not materially and adversely affect the Project.

(e) There is no Event of Default that has occurred after written notification
hereunder or circumstance which, with notice or the passage of time or both,
would constitute an Event of Default hereunder.

(f) Upon Grantee acquiring title, Grantee will have good and marketable title to
the Premises, free and clear of liens and encumbrances, other than Permitted
Encumbrances, collateralization and except for those approved by ESDC in
writing, it being understood that no Event of Default shall result from any
defect of title disclosed to ESDC in writing prior to execution and delivery of
this Agreement so long as such defect does not and will not interfere with the
use and operation of the Premises as contemplated hereby.

 

7



--------------------------------------------------------------------------------

(g) The information contained in the final, signed application submitted by the
Grantee in connection with the Project and the Grant, as such application may
have been amended or supplemented (the “Application”), is incorporated herein by
reference in its entirety. In the event of an inconsistency between the
descriptions, conditions, and terms of this Agreement and those contained in the
Application, the provisions of this Agreement shall govern. The Grantee hereby
acknowledges that ESDC has relied on the statements and representations made by
the Grantee in the Application in making the Grant. The Grantee hereby
represents and warrants as of the date hereof, the Application does not contain
a material misstatement or omission of fact in the Application or otherwise in
connection with the Grant and, except as otherwise disclosed to ESDC, there has
been no adverse material change in the financial condition of Grantee from the
date of submission of the Application to the date hereof and that all other
information contained in the Application continues on the date hereof to be
materially correct and complete.

(h) The relationship of the Grantee (including, for purposes of this paragraph,
its officers, employees, agents and representatives) to ESDC arising out of this
Agreement shall be that of an independent contractor. The Grantee covenants and
agrees that it will conduct itself in a manner consistent with such status, that
it will neither hold itself out as, nor claim to be, an officer, employee, agent
or representative of ESDC or the State by reason hereof, and that it will not by
reason thereof, make any claim, demand or application for any right or privilege
applicable to an officer, employee, agent or representative of ESDC or the
State, including without limitation, worker’s compensation coverage,
unemployment insurance benefits, social security coverage or retirement
membership or credit.

(i) Neither the Grantee nor any of the members of its Board of Directors or
other governing body or to Grantee’s knowledge its employees have given anything
of value to influence any official act or the judgment of any person in the
award of the Grant or the performance of any of the terms of this Agreement.

7. B. Covenants of Grantee

(1) Except with respect to the Saratoga County Industrial Development Agency, or
as otherwise provided herein, Grantee shall not sell, transfer, assign or convey
its interest in the Premises or any part thereof or any interest therein
(including entering into any lease or occupancy agreement), nor assign this
Agreement, nor shall it further encumber, alienate, hypothecate, grant a
security interest in or grant any other interest whatsoever in the Premises or
any part thereof or interest therein in any way whatsoever, without the prior
written consent of ESDC, which consent shall not be unreasonably withheld.

(2) Grantee shall comply with all Requirements. Grantee reserves the right to
challenge any Requirement in an administrative forum or court of law.

(3) Grantee shall permit ESDC and its representatives to inspect the Premises
from time to time, subject to such reasonable restrictions on entry and access
to the Premises as may be required. Grantee shall cooperate with ESDC and will
use its reasonable efforts to cause the Construction Manager and Architect to
cooperate with ESDC as to matters concerning ESDC and/or Grantee hereunder.
Until 120 days after Final Disbursement, Grantee shall also provide ESDC with
appropriate space at the job site with a desk, telephone, heat and air
conditioning reasonably satisfactory to ESDC.

 

8



--------------------------------------------------------------------------------

(4) Grantee shall substantially complete the construction of the Improvements in
accordance with the final plans and specifications for the Improvements prepared
by the Architect and approved in writing by ESDC, not to be unreasonably
withheld, (such plans and specifications, as the same may be changed from time
to time, being referred to herein as the “Plans and Specifications”), and in
accordance with all Requirements and with the Design and Construction
Requirements attached hereto as Exhibit B, and cause the Completion Date to
occur on or before December 31, 2014, subject to Unavoidable Delay. Prior to
commencement of construction Grantee and the Architect shall notify ESDC in
writing that its Plans and Specifications remain in conformity with the State
Environmental Quality Review Act. The Improvements shall be completed free and
clear of liens or claims for liens for material supplied and for labor or
services performed in connection with the construction of the Improvements or
otherwise.

(5) Grantee shall deliver to ESDC within a reasonable timeframe copies of any
contracts, bills of sale, statements, receipted vouchers or agreements
reasonably related to disbursements for Improvements ESDC is funding and under
which Grantee claims title to any equipment or to any materials, fixtures or
articles incorporated in the Improvements. Such request shall not delay any
request for grant disbursement or payment.

(6) Grantee, upon demand of ESDC, shall correct any substantial defect in the
Improvements (structural or otherwise) or any substantial or material departure
from the Plans and Specifications unless such departure was previously submitted
to or approved by ESDC; and no disbursement of any ESDC funds shall constitute a
waiver of ESDC’s right to require compliance with this covenant with respect to
any such defects or departures from the Plans and Specifications.

(7)  (a) Grantee shall provide copies of the Construction Management Agreements
with the Construction Manager and the Architect’s Agreement with the Architect,
or if elected by the Grantee, the Design/Build Agreement all redacted to exclude
and protect Grantee’s proprietary, confidential, and/or trade secret
information.

(b) With respect to construction of the Improvements:

(i) A. Except as otherwise approved by ESDC, Grantee shall withhold with respect
to the Grant (Capital), as retainage, at least five percent (5%) of each payment
otherwise due under all contracts regarding the Building and site improvements,
which retainage shall be paid to the appropriate contractors upon completion of
the Building and site improvements.

B. Except as otherwise approved by ESDC, Grantee shall withhold with respect to
the Grant (Research and Development), as retainage, at least five percent
(5%) of each payment otherwise due all Contractors regarding the equipment
purchase and installation portion of the Grant. This retainage shall be paid by
ESDC upon Grantee’s written certification that the equipment has been
successfully installed.

 

9



--------------------------------------------------------------------------------

(ii) Grantee shall provide the ESDC with proof that any separate prime
contractor has secured the appropriate insurance required pursuant to Exhibit I
of this Agreement. Grantee reserves the right to implement an owner or
contractor controlled insurance program which meets the requirements set forth
in Exhibit I; and

(iii) Grantee shall ensure that the Construction Management Agreement and the
Architect’s Agreement provide that the Construction Managers and Architect, as
applicable, shall look to Grantee as their sole source of recovery if not paid
and may not make any claim against ESDC under any circumstances.

(8) Grantee has approved the Project Costs and Financing Sources (II) of the
General Project Plan incorporated herein by reference.

(9) Grantee shall maintain its business operations at the Premises and ensure
that the Improvements are used for purposes consistent with the General Project
Plan for a minimum of 7 years after the date full employment is first obtained.
In the event Grantee receives any condemnation proceeds as a result of a taking
of the Premises funded by ESDC disbursements, or a portion thereof, or any
insurance proceeds resulting from a casualty claim related to the Improvements
funded by ESDC disbursements, it shall immediately remit to ESDC such proceeds
up to the Grant amount in repayment thereof unless such proceeds are applied to
restoration of the Improvements.

(10) Grantee shall complete the Improvements regardless of whether ESDC funds
disbursed or to be disbursed are sufficient to cover the costs of construction
of the Improvements and Grantee shall be solely responsible for all Cost
Overruns. However, in the event that ESDC determines, at any time, that a Cost
Overrun exists, Grantee, subject to the approval of ESDC, not to be unreasonably
withheld, may reduce the scope of services for the Project.

(11) The Grant shall be used solely for Project expenses for Eligible Costs in
accordance with the terms and conditions of this Agreement.

(12) Prior to the Completion Date or the Final Disbursement Grantee has
contributed Five Hundred Million Dollars of the capital cost for the Project.

8. Default and Remedies

After written notification by ESDC and an opportunity to cure by Grantee of not
less than sixty (60) days thereafter, each of the following shall constitute an
Event of Default by the Grantee under this Agreement.

(a) If at any time any representation or warranty made by Grantee herein proves
to be incorrect in any material respect when made;

(b) Failure to comply with any request for information reasonably made by ESDC
to determine compliance By the Grantee with the terms of this Agreement.

(c) If Grantee shall fail to observe or perform any of the terms, conditions,
covenants or agreements contained in this Agreement including the Employment
Goals set

 

10



--------------------------------------------------------------------------------

forth in Exhibit C and such failure shall continue after written notice thereof
by ESDC to Grantee specifying such failure unless such failure required work to
be performed, acts to be done, or conditions to be removed which cannot by their
nature reasonably be performed done or removed, as the case may be, provided
Grantee shall have commenced curing the same and shall prosecute the same to
completion and provided further that ESDC may withhold any disbursements during
any such cure period but shall make such withheld disbursement upon such cure.

(d) A default beyond any applicable grace period by the Grantee, or any entity
which Grantee directly or indirectly controls, is controlled by or is under
common control with, under any other agreement with ESDC.

(e) If the Completion Date, in the reasonable judgment of ESDC, has not occurred
on or before December 31, 2014 subject to Unavoidable Delay;

(f) If the design and construction of the Improvements has not been carried on
with reasonable dispatch or at any time discontinued for a period of sixty
(60) days, and Grantee shall fail to provide an affidavit on a quarterly basis
stating the estimated period of discontinuance and the reasonable and adequate
reasons therefore (such as lack of need for capacity).

(f) If, at any time, Grantee fails to pay or cause to be paid the Construction
Manager any undisputed sums owing to them for which a disbursement has been made
to Grantee pursuant to a Request for Disbursement, within thirty (30) Business
Days after receipt of such sums;

(g) If the Premises, or substantially all of the Premises is sold, conveyed,
assigned or transferred without consent of ESDC, which in the case of such a
transfer to a wholly owned subsidiary shall not be unreasonably withheld.

(h) If Grantee shall admit, in writing, that it is unable to pay its debts as
such become due;

(i) If Grantee shall make an assignment for the benefit of creditors;

(j) If Grantee shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation
dissolution or similar relief under the present or any future federal bankruptcy
code or any other present or future applicable federal, state or other statute
or law, or shall seek or consent to or acquiesce in or suffer the appointment of
any trustee, receiver or liquidator of Grantee or of all or any substantial part
of its properties;

(k) If within sixty (60) days after the commencement of any proceeding against
Grantee seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or future
applicable federal, state or other statute or law, such proceeding shall not
have been dismissed, or if, within sixty (60) days after the appointment,
without the consent or acquiescence of Grantee of any trustee, receiver or
liquidator of Grantee or of all or any substantial part of its properties or any

 

11



--------------------------------------------------------------------------------

interest of Grantee therein, such appointment shall not have been vacated or
stayed in appeal or otherwise, or if, within thirty (30) days after the
expiration of any such stay, such appointment shall not have been vacated;

(l) If Grantee does not notify ESDC of an abandonment of the Project within
sixty (60) days of such abandonment.

(2) Upon the occurrence of an Event of Default, ESDC shall have the right to
terminate this Agreement following a written notice to Grantee setting forth the
Event of Default and a sixty (60) day written period from receipt of such notice
in which Grantee may cure said Event of Default and such Event of Default is not
cured to ESDC’s satisfaction at the end of such period. Upon any such
termination, ESDC may withhold any portion of the Grant not yet disbursed and
require repayment of Grant proceeds disbursed to the Grantee in accordance with
Exhibit C of this Agreement. If any portion of the Grant had previously been
released based upon fraudulent representations, ESDC may require repayment of
those funds. ESDC shall be entitled to exercise any other rights and seek any
other remedies provided by law.

9. Term

The term of this Agreement shall commence on the date hereof and expire after
the disbursement of the Grant on the Expiration Date unless terminated earlier
in accordance with Section 8 or terminated earlier after the Completion Date and
the expiration of seven (7) full calendar years after the date the Employment
Goals are attained. Notwithstanding the foregoing, the term of this Agreement
shall be extended, if applicable, for the seven (7) full calendar years after
the date the Employment Goals are attained.

10. Books and Records; Project Audit

 

  (a) The Grantee will maintain accurate books and records concerning the
Project for the term of this Agreement and for three (3) years from the
expiration or earlier termination of this Agreement and will make those books
and records available to ESDC, its agents, officers and employees and the Office
of the State Comptroller during Grantee’s business hours upon reasonable
request.

 

  (b) ESDC shall have the right, upon reasonable notice, to conduct, or cause to
be conducted, one or more audits, including field inspections, of the Grantee to
assure that the Grantee is in compliance with this Agreement. This right to
audit shall continue for three (3) years following the expiration or earlier
termination of this Agreement.

11. Survival of Provisions

The provisions of Sections 6 and 10 shall survive the expiration or earlier
termination of this Agreement.

 

12



--------------------------------------------------------------------------------

12. Notices

Each notice, demand, request or other communication required or otherwise
permitted hereunder shall be in writing and shall be effective upon receipt if
personally delivered or sent by any overnight service or 3 days after dispatch
by certified mail, return receipt requested, to the addresses set forth above.

13. No Assignment

The Grantee may not assign or transfer this Agreement or any of its rights
hereunder, except upon written approval by ESDC, which in the case of a transfer
to a wholly owned subsidiary shall not be unreasonably withheld or delayed.

14. Modification

This Agreement may be modified only by a written instrument executed by the
party against whom enforcement of such modification is sought.

15. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. This Agreement shall be construed without the aid of any
presumption or other rule of law regarding construction against the party
drafting this Agreement or any part of it. In case any one or more of the
provisions of this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof and this Agreement shall be
construed as if such provision(s) had never been contained herein. In the event
of a conflict between the Directors’ materials attached hereto as Exhibit A and
any other term or condition of this Agreement, then the term or condition of
this Agreement shall govern.

16. Confidentiality of Information

Information contained in reports made to ESDC or otherwise obtained by ESDC
relating to trade secrets, operations and commercial or financial information,
including but not limited to the nature, amount or source of income, profits,
losses, financial condition, marketing plans, manufacturing processes,
production costs, productivity rates, or customer lists, provided that such
information is clearly marked “Confidential” by the Grantee, will be kept
confidential by ESDC, to the extent such information is determined by ESDC to be
exempt from public disclosure under the Freedom of Information Law and not
otherwise required by law to be disclosed. ESDC will provide written notice to
Grantee within ten (10) days of any Freedom of Information Law request or any
earlier date the requested information is released and honor the treatment of
proprietary materials all as set forth in a confidentiality agreement.
Notwithstanding the foregoing, ESDC will not be liable for any information
disclosed pursuant to the Freedom of Information Law or the applicable law, or
which ESDC is required to disclose pursuant to legal process.

17. Special Provisions

The Grantee shall comply with the special provisions, if any, set forth in
Exhibit I.

 

13



--------------------------------------------------------------------------------

18. Cost and Expense of Negotiation

Each party shall bear its own costs and expenses in connection with all
negotiations and other activities relating to the subject of this Agreement.

19. No Joint Venture

The relationship of the Grantee including, for purposes of this paragraph, its
officers, employees, agents and representatives and ESDC arising out of this
Agreement shall be that of independent contractors. The Grantee and ESDC each
covenant and agree that it will conduct itself in a manner consistent with such
status, that it will neither hold itself out as, nor claim to be, an officer,
employee, agent or representative of the other by reason hereof, and that it
will not by reason thereof, make any claim, demand or application for any right
or privilege applicable to an officer, employee, agent or representative of the
other, including without limitation, worker’s compensation coverage,
unemployment insurance benefits, social security coverage or retirement
membership or credit.

20. Local Hiring

Grantee, to the extent it deems practicable and to the extent permitted by law,
shall hire, shall use and shall contract with, or shall use its best efforts to
hire, to use and to contract with, construction firms, contractors and
manufacturing and industrial firms whose principal place of business is located
in the State of New York.

21. General

(1) No disbursement of the Grant shall constitute an approval or acceptance by
ESDC of the work theretofore done or a waiver of any of the conditions of ESDC’s
obligation to make further disbursements.

(2) Upon request of ESDC, Grantee shall furnish and install a project sign,
designed and with such text as shall be agreed to by ESDC and Grantee, at a
location on the Premises satisfactory to ESDC. Grantee also shall extend to ESDC
and any of its designees the privilege of participating in opening ceremonies to
be held at such time and in such manner as ESDC and Grantee shall mutually
agree.

(3) All conditions of the obligations of ESDC to make disbursements hereunder
are imposed solely and exclusively for the benefit of ESDC and Grantee and their
assigns, and no other person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that ESDC
will refuse to make disbursements in the absence of strict compliance with any
or all thereof; and under no circumstances shall any other person be deemed to
be a beneficiary of such conditions, and any term or condition obligating
Grantee may be freely waived in whole or in part by ESDC at any time, in its
sole discretion, if it deems it advisable to do so.

(4) No right or remedy conferred upon ESDC in this Agreement is intended to be
exclusive of any other right or remedy contained in this Agreement, and every
such remedy shall be cumulative and shall be in addition to every other right or
remedy contained in this Agreement or now or hereafter available to ESDC at law,
in equity, by statute or otherwise.

 

14



--------------------------------------------------------------------------------

(5) The provisions and covenants of this Agreement shall be binding upon the
Parties and shall inure to the benefit of the Parties.

(6) Grantee acknowledges that ESDC expects to issue bonds for the purpose of
obtaining funds with which to make the Grant or otherwise fund the Project,
Grantee agrees to cooperate with ESDC by taking such actions as ESDC shall
reasonably request, including amending this Grant Disbursement Agreement, in
order to ensure conformance with the Debt Reform Act of 2000, the terms of any
bonds financing the Project, and other Requirements. ESDC will endeavor to
ensure that the terms of any bonds financing the Project are consistent with all
terms of this Agreement. The parties will cooperate and consult with one another
with respect to the terms, amount and use of any such bonds.

(7) As of the date of this Agreement, ESDC has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.

(8) As of this date, this Agreement was duly authorized, executed and delivered
by the ESDC and is binding and enforceable against ESDC in accordance with its
terms.

(9) As of this date of this Agreement, there are no actions, suits or
proceedings initiated against or, to the knowledge of ESDC, threatened against,
or affecting ESDC before any court, governmental entity or arbitrator, which
may, in any one case or in the aggregate, materially adversely affect the
financial condition, operations, properties or business of the ESDC, except as
may have been disclosed in writing to Grantee.

This Agreement is entered into as of the latest date written below:

 

NEW YORK STATE URBAN DEVELOPMENT CORPORATION d/b/a EMPIRE STATE DEVELOPMENT
CORPORATION

/s/ Douglas Wehrle

(Signature) Douglas Wehrle, Senior Vice President, Loans and Grants

December 22, 2006

(date) Advanced Micro Devices, Inc.

/s/ Daryl Ostrander

(Signature)

Daryl Ostrander, Senior Vice President

(Printed name and title)

December 22, 2006

(date)

 

15